Title: From John Adams to Charles Storer, 16 March 1791
From: Adams, John
To: Storer, Charles



Dear Sir,
Philadelphia March 16—1791

The letter to your Counsel at Boston, inclosed in yours of the fifth of March is gone on by the Post.  Your reflections on the day of the date of your Letter are natural and just.  It is a day that I have more reason to remember than any one of my Life.  It is a day that has occasioned me more obloquy and slander, than any other, or all the other days I have beheld.  It is a day that brought me into the most critical circumstances in which I ever stood, and in which, (I will rejoice and glory in it to all Eternity) I did my duty with the most unequivocal and unshaken integrity.  The action of that night and the trials that were occasioned by it, opened the eyes of the common people.  It brought them acquainted with the Laws relative to mobs, riots and seditions, of which they were before very ignorant, it convinced them that they only exposed their Lives to destruction by such irregular and ungenerous attacks upon the soldiers; that they only endangered the Union of the Province and the Collonies, by venturing on such mad midnight enterprizes, and that their ultimate resource must be in a formal and regular resistance by arms.  A Lawyer who is my friend, has put in a Plea in abatement against the Defence of the American constitutions, he says the Title is a Misnomer.  And if the title is understood to mean a Defence of the whole, and all the parts of those Constitutions, I should agree with him.  But it is only a Defence of them against one assailant, Mr. Turgot, and on one point, the Equilibrium of Order.  The whole of the three Volumes is calculated to shew, that equal Laws cannot be preserved with out three independant orders, forming a mutual Ballance in the Legislature, and between the Legislative and Executive Power.  I know of no Book in any Language in which so much information is to be found upon the subject.  The English have made but dull work of describing and defending their Constitution.  If I am not most miserably deceived by my own vanity, there are more arguments in those Volumes in favor of their own Constitution than their whole Language contained before; in short if there is not evidence enough in them to settle the point forever; I shall despair of ever seeing any political Question decided.  You talk to me of gratitude to him, who has taught them this important secret.  Gratitude is a delicacy too exquisite for one ever to receive or hope for.  Instead of gratitude I have received nothing but abuse and insolence for this work, from the ignorant and profligate, and the wise and virtuous look on and are silent at least, if they do not smile and applaud.  In short, my dear sir, a man who is concerned in a Revolution is greatly to be pitied; he must surrender his judgement and his integrity into the hands of a mob, or he must run the Gauntlet.  So says the experience of your Friend; if you’l allow me the priviledge, / And humble Servant

John Adams